Valentine, J.:
I concur in overruling the motion for a rehearing, but I do not wish to express any opinion upon any matter not involved in the consideration of this question. The fundamental question to be considered is, whether the defendant’s motion in the court below to quash the information should have beeu sustained or not; and as to when informations may be quashed and when not, see the case of The State v. Morrison, 46 Kas. 679; same case, 27 Pac. Rep. 133. The only substantial question now presented is, whether the information states a public offense as against the defendant or not. Or, in other words, the question is this: Where a crim*206inal information states and charges everything and all things necessary under the statutes to constitute a public offense, and states the same substantially and almost literally in the language of the statute defining the offense, and charges that the acts of the defendant constituting the offense were committed by him “unlawfully and feloniously,” does such an information state a public offense or not? Or perhaps, in still other words, the question is this: May a person unlawfully and feloniously violate a criminal statute without being guilty of any offense? In the case of Wong v. Astoria, 13 Ore. 538, (same case, 11 Pac. Rep. 295,) it was held, that to allege that an act was done “willfully and unlawfully” was equivalent to alleging that it was done “knowingly.” In the case of Weinzorpflin v. The State, 7 Blackf. 186,195, it is said among other things, as follows:
“‘Feloniously’ is substituted for it [the word ‘unlawfully’] in this indictment, and is not tantamount to it, but is a word of far more extensive criminal meaning. The act complained of could not have been feloniously, and not unlawfully, done.”
In the case of Carder v. The State, 17 Ind. 307, it is said—
“That the word ‘feloniously’ in this connection in which it was used in the indictment was identical in its import with the word ‘purposely.’”
In the case of Commonwealth v. Adams, 127 Mass. 15,17, it is said:
“But the allegation that the defendant maliciously and feloniously incited and procured the principal to commit the felony ex vi termini imports that she acted with an unlawful intent.”
In the case of Allen v. The Inhabitants, etc., 3 Wilson [Eng.], 318, it is said as follows:
“Here he [the prosecutor] has alleged in his declaration, and proved at the trial to the satisfaction of the jury, that the same was committed and done feloniously; and that act, which was committed feloniously, was certainly done willfully, unlawfully, and maliciously; for doing an act feloniously is doing it malo animo, viz., with malice; therefore Serjeant Burland concluded *207that the declaration was perfectly right, and of that opinion was the whole court, and gave judgment for the plaintiff.”
In Webster’s International Dictionary it is said that the word “felonious” means “having the quality of a felony; malignant; malicious; villainous; perfidious; in a legal sense, done with intent to commit a crime.” The Encyclopaedic Dictionary says that the word “felonious” means, in law, “of the nature of a felony; done with deliberate purpose to commit a crime;” and the word “feloniously” means, in law, “in a felonious manner; with deliberate intention to commit a crime.” See, also, the Imperial Dictionary and the Century Dictionary, substantially to the same effect.
Under the foregoing authorities, and under the allegations of the information, the defendant did all that was necessary to be done, under the statutes, to constitute his acts a criminal offense; and as he did the same “ unlawfully and feloniously,” he did the same “with intent to commit a crime,” (Webster’s Int. Diet.,) or “with deliberate intention to commit a crime.” (Encyc. Diet.) It would therefore seem that the information ought to be held to be sufficient. Can a person violate a criminal statute, “ with deliberate intention to commit a crime,” and still be innocent and blameless ? Where a statute prohibits a thing and makes the doing of the same a criminal offense, but nevertheless a party does such thing, and does it “ unlawfully and feloniously,” or, in other words, does it “with the intent to commit a crime,” is he still innocent and blameless ? Will it be claimed that the statute in the present case is a bad law, and that the legislature has no right to pass a bad law, and therefore that the same should be annulled by the courts ?